ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
United Infrastructure Projects FZCO            ) ASBCA No. 62562
                                               )
Under Contract No. N33191-09-D-0120            )

APPEARANCES FOR THE APPELLANT:                    Reginald M. Jones, Esq.
                                                  Diana McGraw, Esq.
                                                  Rachel M. Severance, Esq.
                                                   Fox Rothschild LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Matthew D. Bordelon, Esq.
                                                   Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $1,931,756.99.
Appellant has agreed to waive Contract Disputes Act interest, except that if the award is
not paid within 30 days of the date the judgment fund forms are submitted to the
Department of the Treasury (submission date), interest shall be paid on the principal
amount of $1,931,756.99 pursuant to 41 U.S.C. § 7109 from one day after the submission
date until the date of payment. Appellant waives any right it may have to attorney fees
under the Equal Access to Justice Act or any other authority.

      Dated: May 24, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
(Signatures continued)                         of Contract Appeals
 I concur                                          I concur




 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Vice Chairman                                     Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62562, Appeal of United
Infrastructure Projects FZCO, rendered in conformance with the Board’s Charter.

      Dated: May 26, 2021



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2